Citation Nr: 0200591	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of service connection for PTSD.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) (VCAA or 
Act).  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duties to assist and notify, and superseded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom; Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Act, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  Pertinent regulations 
(which implement the Act but, with the exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000). 

Next, the Board notes that controlling laws and regulations 
provide that a grant of service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of [38 C.F.R. Part 4]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred."  38 C.F.R. 
§ 3.304(f) (2001).

Tellingly, a review of the record shows the veteran's 
complaints and/or treatment for a psychiatric disorder 
diagnosed as PTSD since July 1998.  See private treatment 
records from Roger Lewis, M.D., dated in July and August 1998 
and VA treatment records dated September 1998 through May 
2001.  The record also contains at least one opinion linking 
the veteran's PTSD to his experiences in the Republic of 
Vietnam.  See VA treatment record dated in December 1999  ("I 
have treated [the veteran] at the Clarksburg VAMC for Post 
Traumatic Stress Disorder chronic for the past two years.  He 
presented with chronic anxiety, nightmares, flashback 
memories of Vietnam war with intrusive recollection of his 
combat experiences . . .").  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  However, the record does not 
contain a medical opinion linking the veteran's PTSD to a 
specific verified stressor.  See 38 C.F.R. § 3.304(f) (2001).  
Therefore, the Board finds that, on remand, VA's duty to 
assist requires that the veteran be provided with a VA 
examination to obtain medical opinion evidence as to the 
origins or etiology of the veteran's PTSD.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000).

With the above criteria in mind, the Board notes that the 
veteran, in response to RO inquires as to the nature of his 
stressful experiences, reported that they consisted of the 
following incidents.  First, going to the Republic of Vietnam 
knowing that a friend of his from home (redacted) had 
recently been killed in Vietnam.  Second, in July 1967, 
volunteering with four others to deliver supplies to an 
orphanage in Sa Dec and coming under sniper attack while 
delivering the supplies.  (The Board notes that, the veteran 
reported he had been stationed at Tan Son Nhut Air Base when 
he volunteered, while the sniper was thereafter killed in the 
fight, the veteran claimed to have thereafter shot the dead 
sniper in the head several times, and the veteran also noted 
that he had reported that entire incident to Sgt. Major 
[redacted].  Third, being in a motor vehicle accident in 
which he struck an old man while delivering mail.

Telling, available service records show that the veteran 
served in the Republic of Vietnam from December 1966 to 
February 1969, his occupational specialty was in 
administration, and while in the Republic of Vietnam he was 
assigned to units stationed at Tan Son Nhut Air Base 
including the 377th Combat Support Group.  His jobs during 
that time were listed as mail handler and later as a post 
clerk.  

In addition, in November 2000, the RO received a letter from 
a [redacted], the veteran's Sgt. while serving in the Republic 
of Vietnam.  Mr. [redacted] reported that he did not remember the 
veteran or the incident he described because he had been in 
charge of 80 men at that time.  Nonetheless, he did remember 
that, on a number of occasions, men from his unit where asked 
to volunteer to deliver supplies to nearby orphanages.  
Moreover, the men in the details were armed, because it 
entailed going into enemy territory, and the details were 
exposed to enemy fire.

Moreover, in January 2001, correspondence from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) verified that a [redacted] had been killed in 
the Republic of Vietnam in February 1966; ten months before 
the veteran had gone to the Republic of Vietnam.  It was also 
noted that Mr. [redacted] had been from the veteran's hometown.  A 
history of the 377th Combat Support Group supplied by 
USASCRUR, verified that it was stationed at Tan Son Nhut Air 
Base and that between January and March 1968 the air base had 
come under enemy rocket and/or mortar attack on a number of 
occasions.  

However, the Board finds it troubling that the record is 
devoid of medical evidence attributing the veteran's current 
PTSD to one of the specifically enumerated and verified 
stressors reported above (i.e., the death of [redacted] 
ten months before the veteran was stationed Republic of 
Vietnam; being stationed at a base that was subject to rocket 
and mortar attacks from at least January to March 1968; or 
coming under sniper attack while delivering supplies to an 
orphanage.).  See 38 C.F.R. § 3.304(f); Also see Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary). 

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  Therefore, on remand, the veteran should be 
scheduled for a VA psychiatric examination by an examiner who 
takes into account the entire record on appeal and any 
supporting evidence of the claimed stressors, or lack 
thereof.  On examination, the examiner should comment on the 
link between current symptomatology and one or more of the 
in-service stressors, including the ones verified above, as 
well as the sufficiency of the stressor(s) to establish the 
diagnosis of PTSD.

In addition, the Board notes that a review of the record on 
appeal shows that the veteran reported receiving treatment 
for his PTSD from Roger Lewis, M.D., and the Clarksburg VA 
medical center (VAMC).  Accordingly, while a review of the 
record on appeal shows that the RO has already obtained 
treatment records from both of the above sources, no pre-1992 
treatment records appear in the claims file.  Similarly, the 
record does not contain Dr. Lewis's treatment records from 
February 1992 and April 1998.  Therefore, on remand, a 
request for all the veteran's treatment records from both of 
the above sources, as well as any other source identified by 
the veteran, should be undertaken by the RO.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

Lastly, the Board notes that the veteran, in September 1999, 
filed a notice of disagreement (NOD) with the RO's February 
1999 decision that denied claims of service connection for 
PTSD and a lung disease.  See Gallegos v. Gober, No. 
14 Vet. App. 50 (2000) (any expression of a desire for review 
suffices as a NOD).  However, while a statement of the case 
(SOC) addressing the issue of service connection for PTSD was 
prepared, no SOC was ever issued that addressed the claim of 
service connection for lung disease.  38 C.F.R. §§ 19.29, 
19.30 (2001).  Since the Court has indicated that referral to 
the RO of an issue with which the veteran disagrees does not 
suffice, see Manlincon v. West, 12 Vet. App. 238 (1999), a 
remand is required.  Consequently, this issue is also 
remanded.

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied. 

2.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All treatment records, not yet 
associated with the record, held by 
Dr Lewis and the Clarksburg VAMC in 
addition to any other pertinent 
medical records from any other 
source(s) or facility(ies) 
identified by the veteran.

b.  The veteran is also free to 
submit any pertinent medical or 
other records in his possession, and 
the RO should afford him the 
opportunity to do so before 
arranging for him to undergo 
examination. 

c.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claim's file, and the veteran 
and his representative should be so 
notified.  

3.  As part of the duty to assist, the RO 
should arrange to have the veteran 
examined by a psychiatrist.  The complete 
claim's folder, including a copy of this 
REMAND, must be furnished to and be 
reviewed by the examiner prior to 
conducting the examination of the 
veteran.  All indicated tests and 
studies, to include psychological 
testing, should be accomplished, and all 
clinical findings should be reported in 
detail.  After examination of the veteran 
and consideration of his pertinent 
history, the examiner should provide an 
opinion as to whether the veteran has 
PTSD according to the criteria cited in 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 243 (4th 
ed. 1994).  If the examiner diagnoses the 
veteran with PTSD, the examiner should 
also provide opinions as to whether the 
currently verified stressors were 
sufficient to establish the diagnosis of 
PTSD (i.e., the death of [redacted] 
ten months before the veteran went to the 
Republic of Vietnam; being stationed at a 
base that was subject to rocket and 
mortar attacks from at least January to 
March 1968; and coming under sniper 
attack while delivering supplies to an 
orphanage) and whether the currently 
verified stressors did, in fact, cause 
the veteran's current PTSD.  A 
typewritten report of examination must be 
associated with the record and must 
include all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached. 

4.  If, and only if, the examiner 
concludes that none of the currently 
verified stressors were sufficient to 
establish the diagnosis of PTSD or that 
none of the currently verified stressors 
were sufficient to cause the veteran's 
current PTSD, should the RO undertake 
additional development in order to 
obtain verification of the other alleged 
stressors.  Among other things, the RO 
should contact the veteran and obtain a 
more specific statement of the veteran's 
other stressors including dates, places, 
full name of witnesses, and units of 
assignment.  Thereafter, the RO should 
contact the National Personnel Records 
Center (NPRC), USASCRUR, and/or the 
National Archives to obtain a complete 
copy of the veteran's personnel records 
and any other documentation that could 
verify the claimed stressors.  Any 
additional development suggested should 
be undertaken.  All information obtained 
should be incorporated in the claims 
file.

5.  If, and only if, additional stressor 
development yields results that verify 
any of the veteran's other claimed 
stressors, the claims file should by 
returned to the VA examiner that had 
earlier examined the veteran.  After 
review of the claims file, the examiner 
should provide an opinion as to whether 
any of the newly verified stressors were 
sufficient to establish a diagnosis of 
PTSD and cause the veteran's current 
PTSD.  A typewritten report of 
examination must be associated with the 
record and must include all findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached. 

6.  To help avoid future remand, the RO 
must ensure that the examination 
report(s) comply with the instructions 
set out above and that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

8.  As to the claim of service connection 
for lung disease, the RO should issue a 
statement of the case.  If, and only if, 
the veteran files a timely substantive 
appeal, should that issue should be 
returned for review by the Board.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


